            Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERENCE D. JACKSON,                           :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-3560
                                              :
UNITED STATES OF AMERICA,                     :
et al.,                                       :
        Defendants.                           :

                                         MEMORANDUM

Schmehl, J.     /s/ JLS                                                  March 29, 2021

       Plaintiff Terence Jackson asserts claims pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971) and the Federal Tort Claims

Act (“FTCA”) against the United States and several federal employees at the FDC.

I.     FACTS

       The gist of Jackson’s claims is that for seven months, medical officials at the Federal

Detention Center allowed a serious infection in his nose to go untreated. According to the

Amended Complaint, Jackson began to suffer constant nose bleeds on or about January 1, 2019

while in custody at the FDC. (ECF No. 7 at 3, ¶ 17.) He began submitting sick call requests, but

they went unanswered until January 11, 2019, when he was seen by a medical professional who

prescribed ointment. (Id. at 3, ¶ 19.)

       The bleeding continued, so Jackson submitted a sick call slip on January 29, 2019. He

also submitted “cop outs” to the medical department stating that something was “really wrong”

with his nose” because it has been bleeding constantly. (Id. at 3-4, ¶¶ 20-23.) It appears he was

seen by Defendant Nurse Practitioner Nelson during this time and that Nelson prescribed him a



                                                  1
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 2 of 14




saline rinse. On February 21, 2019, Jackson was seen by medical providers and prescribed

antibiotics after a large purple mass was found in his nose.

       Over the next few days, Jackson sent more “cop outs” to the medical department about

his nose, noting that the infection was “leaking out of [his] nose everyday” and affecting his ears,

eyes, and mouth. (Id. at 4, ¶ 24.) He also reported having trouble breathing and that his eyes had

turned red. Around this time, Jackson began corresponding with Defendants Dr. Dalmasi and

Cassano, the Health Services Administrator at the FDC, about his condition.

       On February 25, he was treated by Defendant Kistler, a nurse practitioner in the FDC

medical department. (Id. at 4.) Kistler observed that Jackson had bloodshot eyes, a swollen face

and a purple mass that had grown over his right nostril. (Id.) That same day, February 25, 2019,

Jackson was seen at Hahnemann Hospital where he had a radiological scan and was diagnosed

with conjunctivitis and a rounded soft tissue within the anterior nares, most likely an “atypical

nasal polyp/papilloma with anterior nasal cavity obstruction.” (Id.) An unidentified person,

presumably Kistler, wrote in notes that were presumably sent to the hospital that Jackson had:

         recurrent right epistaxis for the past two months, unresponsive to conservative
         treatment. Large purple mass found in right nares 2/21/19. Not present at
         previous exam on 2/5/19. Patient started on Bactrim (his history of MRSA)
         2/21/19. With significant right-sided facial swelling and photophobia. Please
         perform CT if indicated to rule out sinusitis vs orbital cellititis.

(Id.) Jackson was prescribed antibiotics and released. (Id.) He alleges that officials at the FDC

were instructed to follow up on his discharge instructions within three to five days with the

Drexel Otolaryngology Clinic. (Id.)

       Thereafter, Jackson received eye drops and his antibiotic was changed because testing

came back positive for MRSA. (Id.) His course of antibiotics was due to run through March 11,

2019. (Id.) Jackson continued to have nose bleeds during this period and complained in emails


                                                 2
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 3 of 14




to the medical unit that the medicine was ineffective. (Id.) He received responses from the

medical unit on March 11, 19, and 20 stating he was scheduled to be seen. (Id. at 5-6.) On

March 20, Jackson showed a correctional officer and Defendant Nelson that his nose was still

bleeding and stated that he had an infection in his nose and eyes. (Id. at 6.)

       Jackson continued to exchange emails with Defendants Dalmasi, Lawrie, the Associate

Warden for Operations at the FDC and Cassano through April 15, 2019 about his condition and

was seen again at Hahnemann Hospital on April 17. (Id.) The Amended Complaint suggests

that Jackson did not receive any treatment from when his course of antibiotics finished on March

11 until his hospital visit on April 17. Jackson continued to suffer from his symptoms, and

emailed Dalmasi, Lawrie and Cassano on numerous dates. (Id. at 7.)

       On May 15, 2019, Jackson was sentenced on his underlying criminal charges. See United

States v. Jackson, Crim. Nos. 17-71 (E.D. Pa.) In response to a concern that Jackson receive

medical treatment for his conditions, the Court entered an Order that same day directing that the

Bureau of Prisons shall not transfer Jackson from the FDC pending further order of the Court.

(See id. ECF No. 621.) The Court also recommended that Jackson be designated to a facility

where he could receive treatment for his medical issues. (Id. ECF No. 634 at 3.)

       Around this time, Jackson emailed Dalmasi and Cassano to let them know that he had

eight bumps with brownish-white puss in them, one of which was on his leg and the size of a

softball. (ECF No. 7 at 7.) Jackson received a response from Lawrie that he was on the list to be

seen in two weeks and that he should report to sick call if the conditions got worse. (Id.)

Jackson responded that he could not wait two weeks to be seen because the bumps were itchy,

causing him to scratch them and bleed. (Id.) Defendant Lawrie responded that he spoke with

Jackson’s ENT and that they will arrange the first appointment available that coordinated with



                                                 3
          Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 4 of 14




schedules for the doctor and the Marshal Service. (Id.) On June 4, Jackson sent another email to

Dalmasi, Lawrie, and Cassano about a tingling feeling on his skin that he attributed to the

infection. (Id.) Lawrie replied that his symptoms sounded unrelated to his sinus issues, but that

he forwarded the concerns to the doctors and Cassano. (Id.) Lawrie also suggested reporting to

sick call to be seen for the skin issue. (Id.)

        Jackson continued to send emails to Defendants Dalmasi, Lawrie and Cassano

complaining about the lack of treatment for his nasal condition. According to Jackson, on July 5,

Defendant Lawrie replied:

         I think we are well aware that we are awaiting a surgery date for the nose. We
         are at the mercy of your ENT doctor and when he is available they will conduct
         surgery. Due to Hahnemann Hospital closing this is a complicating issue that
         we are awaiting your doctor privileges to be approved at another hospital.
         However, we are continuing to be persistent in getting this surgery.

(Id. at 8.) Jackson replied that he knows he needs surgery to remove the mass in his nose, but

that his bigger concern was that in the meantime, no one was addressing what he considered a

separate infection in his nose that he believed was causing other infections. (Id.)

        On July 6 and 7, Jackson saw Defendants Nelson and Kistler, both nurse practitioners,

who told him to pinch his nose and hold his head back to stop his nose from bleeding. Jackson

followed their instructions, but his nose continued to bleed. (Id.) He also addressed his constant

nosebleeds with Nelson on July 8. (Id.) Nelson responded that Jackson was treated for a staph

infection and given antibiotics, which she apparently stated were “strong enough to cover

everything.” (Id.) Jackson, however, disagreed because his nose continued to bleed, even

though he also acknowledges that the infection in his nose was immune to most antibiotics. (Id.)

On the same day, Defendant Cassano told Jackson that officials at the FDC were trying to get his




                                                 4
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 5 of 14




surgery scheduled, acknowledged that the antibiotics were not working, and allegedly stated

there was nothing more they could do until he had surgery. (Id.)

       On July 9, Jackson was given more antibiotics for his nose. (Id. at 9.) On July 11,

Jackson experienced a bad nosebleed. (Id.) Jackson alleges that during the seven months of

interactions with the medical department about his nose, he attempted to address his concerns

with other officials at various times, but generally received responses directing him back to the

medical department. (Id. at 11-12.)

       Jackson asserts Bivens claims for deliberate indifference to his serious medical needs, as

well as a negligence claims pursuant to the Federal Tort Claims Act (“FTCA”). (Id. at 9-10.)

His claims are predominately based on allegations that the Defendants failed to provide

treatment for an infection in his nose causing him to experience seven months of continuous nose

bleeds. (Id.) On August 27, 2019, this Court dismissed all claims against most of the named

defendants, but left standing a Federal Torts Claims Act (“FTCA”) claim against the United

States and certain Bivens claims against five individual defendants, Kistler, Nelson, Dalmasi,

Cassano and Lawrie.

II.    STANDARD OF REVIEW

       Defendants have filed a Rule 12(b)(1) motion to dismiss for lack of subject matter

jurisdiction. A motion to dismiss under Rule 12(b)(1) challenges the Court’s jurisdiction in fact.

On a motion to dismiss for lack of subject matter jurisdiction where the motion makes a fact-

based challenge to the Court’s jurisdiction, the Court is not required to accept the facts as alleged

by the plaintiff. Turicentro v. American Airlines, 303 F.3d 293, 300 n. 4 (3d Cir. 2002). In

addition, the Court is not restricted to the face of the pleadings, but may review any evidence to




                                                  5
          Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 6 of 14




resolve factual disputes concerning the existence of jurisdiction. Id. In the instant matter,

Defendants move to dismiss this action for lack of jurisdiction because Jackson allegedly failed

to exhaust administrative remedies.

        In addition to lack of jurisdiction, Defendants also argue that the Complaint should be

dismissed for failure to state a claim. Motions to dismiss under Federal Rule of Civil Procedure

12(b)(6) require the Court to determine whether the complaint contains “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotations omitted). The Court must “accept all well-pleaded allegations

as true and draw all reasonable inferences in favor of the plaintiff,” but disregard “threadbare

recitals of the elements of a cause of action, legal conclusions, and conclusory statements” in

determining whether a plaintiff has stated a claim. See City of Cambridge Ret. Sys. v. Altisource

Asset Mgmt. Corp, 908 F.3d 872, 878 (3d Cir. 2018) (quotations omitted). As Jackson is

proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

      III.      DISCUSSION

        A.      FTCA Claim Against the United States

        The Federal Tort Claims Act (“FTCA”) waives the sovereign immunity of the United

States for torts of federal employees acting within the scope of their employment “under

circumstances where the United States, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred.” 28 U.S.C. §

1346(b)(1). The United States is the only proper defendant in a FTCA action. See CNA v. United

States, 535 F.3d 132, 138 n.2 (3d Cir. 2008). The FTCA allows federal inmates to sue the United




                                                   6
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 7 of 14




States for injuries sustained while incarcerated. See, e.g., Ynfante v. United States, 2015 WL

631055, at *4 (M.D. Pa. Feb. 12, 2015).

       However, to pursue a FTCA claim against the United States, a tort claimant must first

bring an administrative claim against the responsible agency. See McNeil v. United States, 508

U.S. 106, 113 (1993). To exhaust administrative remedies, a plaintiff must perform two discrete

acts: (1) provide the appropriate agency with written notification of the incident and a claim for

money damages in a sum certain within two years after the claim accrues; and (2) allow the

agency six months to consider the claim presented. See 28 U.S.C. § 240l(b); 28 C.F.R. § 142.

The Third Circuit has held that “[i]n light of the clear, mandatory language of the statute, and the

strict construction of the limited waiver of sovereign immunity by the United States…the

requirement that the appropriate federal agency act on a claim before suit can be brought is

jurisdictional and cannot be waived.” Roma v. United States, 344 F.3d 352, 362 (3d Cir. 2003).

As a result, a claim brought under the FTCA where the plaintiff has not exhausted his

administrative remedies prior to the filing of suit is subject to dismissal for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1). Abulkhair v. Bush, 413 F. App’x 502, 506 (3d Cir. 2011).

       For a BOP inmate, the procedure to file an administrative claim is outlined in Program

Statement 1320.06, Federal Tort Claims. (ECF No. 35, Ex D.) A claimant must file with the

Regional Office where the act occurred within two years after the claim occurred. See PS

1320.06 at 2-4. Claims can be filed on the standardized form SF-95 (Claim for Damage, Injury

or Death), but are not required to be on this specific form as long as the filing includes the date

and place of incident, explanation of events, witnesses, description of injury or loss, sum certain,

date of claim and claimant’s signature. Id. at 3. The BOP has a computerized database to track all

claims filed with the agency. BOP has reviewed its database and discovered that plaintiff did not



                                                  7
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 8 of 14




file an administrative claim for any act in this complaint. ECF No. 35, Ex. B at ¶ 3. While

Jackson has satisfied the BOP’s internal grievance policy, these steps do not suffice under the

FTCA. The FTCA’s administrative remedy requirement pursuant to 28 U.S.C. §§ 2675, et seq.,

is a procedure separate and distinct from the prison remedies provided under 28 C.F.R. §§541.20

et seq. See Cuello v. United States, 2013 WL 1338839 at *6 (E.D.N.Y. Mar. 29, 2013)

(describing difference between FTCA exhaustion and PLRA exhaustion); Brown v. United

States, 2012 WL 7655323 at *2 (S.D.Miss. Dec. 19, 2012), citing Murrey v. United States, 73

F.3d 1448, 1452 (7th Cir. 1996) (holding that to pass muster under the FTCA, a claim must

contain the information required by Standard Form 95); Lambert v. United States, 198 Fed.

Appx. 835, 840, (11th Cir. 2006) (“there are separate procedures for exhausting tort claims and

claims involving the conditions of confinement”); Smith v. United States Dep’t of Justice, 2012

WL 5590831 at *2 (N.D.Fla. Oct. 11, 2012) (finding inmate grievances sufficient to exhaust

Bivens action, but not FTCA claim); McDaniels v. Richland County Public Defenders Office,

2012 WL 1565618 at *5 (D.S.C. Mar. 27, 2012) (holding BOP prison grievances not sufficient to

satisfy FTCA exhaustion requirements); Marks v. United States, 2007 WL 3087157 at *3 (W.D

Wash. Oct. 19, 2007) (“[t]he filing of a grievance at an institution is not the same as making an

official tort claim demand, addressed to the proper agency.”). Accordingly, as Jackson failed to

file a proper administrative claim before commencing this action, his FTCA claim is dismissed.

       B.      Bivens Claim Against Kistler

       In contrast to FTCA actions, a Bivens claim can only be asserted against individual

officials. Ynfante, 2015 WL 631055, at *5. Jackson brings a Bivens claim against Nurse

Practitioner Kistler, who is a commissioned officer in the United States Public Health Service

(“USPHS”). USPHS employees are shielded from personal liability for acts taken during the



                                                 8
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 9 of 14




performance of their duties by 42 U.S.C. Section 233, which is part of the Public Health Services

Act. That section provides, in pertinent part:

       The remedy against the United States provided by [the Federal Tort Claims Act,
       28 U.S.C. Sections 1346(b) and 2672] . . . for damage for personal injury,
       including death, resulting from the performance of medical, surgical, dental, or
       related functions, including the conduct of clinical studies or investigation, by any
       commissioned officer or employee of the Public Health Service while acting
       within the scope of his office or employment, shall be exclusive of any other civil
       action or proceeding by reason of the same subject matter against the officer or
       employee whose act or omission gave rise to the claim.

42 U.S.C. § 233(a). Thus, USPHS employees enjoy an absolute statutory immunity from all

Bivens claims. This statutory grant of immunity was affirmed by the Supreme Court in Hui v.

Castaneda, where it was determined that the language set forth in Section 233(a) precluded a

Bivens action against USPHS employees for harms arising out of the performance of medical or

related functions within the scope of their employment. 559 U.S. 799, 801 (2010).

       As Kistler served as a USPHS commissioner officer during the relevant period,

she has statutory immunity conferred upon her by Congress. See ECF No. 35, Ex. C.

Accordingly, all claims against her are dismissed pursuant to 42 U.S.C. § 233(a).

       C.      Bivens Claims Against Cassano and Lawrie

       Kevin Cassano is the Health Services Administrator at FDC-Philadelphia. Peter Lawrie

was the Associate Warden for Operations during the relevant time period. It is well-settled that

the doctrine of respondent superior cannot form the basis of a Bivens claim. In Iqbal, 129 S.Ct.

1937, the Court clearly states that a Bivens defendant can only be held responsible for his or her

own actions and is not liable for the misconduct of a subordinate. See also Rizzo v. Goode, 423

U.S. 362, 371 (1976); Parker v. United States, 197 Fed. App’x. 171, 173 n.1 (3d Cir. 2006);

Farmer v. Carlson, 685 F. Supp. 1335, 1338 (M.D. Pa. 1988). A Bivens plaintiff must plead and

later prove that some affirmative act or omission was committed by each individual defendant to

                                                 9
          Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 10 of 14




submit that official to personal liability for the actions of another. See Brown v. Grabowski, 922

F.2d 1097 (3d Cir. 1990). Unless a plaintiff pleads an affirmative link between the supervisor's

personal participation, his/her exercise of control or direction, or his/her failure to supervise, a

superior cannot be held liable for a subordinate’s acts in a civil rights action. See Sutton v.

Rasheed, 323 F.3d 236, 249 (3d. Cir. 2003); Haynesworth v. Miller, 820 F.2d 1245 (D.C. Cir.

1987).

         A bare allegation that someone in supervisory authority has been deliberately indifferent,

without any specification of that person's contact with the plaintiff, nor even an explicit charge of

inadequate training or supervision of subordinates is not sufficient to state a Bivens claim. See

Mohney v. Pennsylvania, 809 F.Supp.2d 384, 391 (W.D. Pa. 2011). The personal involvement of

a supervisory defendant may be shown by evidence that the defendant: (1) directly participated

in the constitutional violation; (2) failed to remedy the violation after learning of it through a

report or appeal; (3) created a custom or policy fostering the violation or allowed the custom or

policy to continue after learning of it; (4) was grossly negligent in supervising subordinates who

caused the violation; or (5) failed to act on information indicating that unconstitutional acts were

occurring. See Thomas v. Ashcroft, 470 F.3d 491, 497 (2d Cir. 2006).

         Jackson has presented no facts or argument to suggest Cassano and/or Lawrie actively

participated in his medical care and treatment to the extent they could have personally

denied him medical care. These two defendants are apparently named because of their

supervisory role without any personal involvement in Plaintiff’s allegations. As Jackson cannot

state a Bivens claim against Cassano and Lawrie based upon respondent superior, the Bivens

claims against them are dismissed.




                                                  10
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 11 of 14




       C.      Bivens Claims Against Dalmasi and Nelson

       Plaintiff’s Bivens claims against defendants Dr. Dalmasi and Nurse Practitioner Nelson

should be dismissed because they are entitled to qualified immunity. Qualified immunity is “an

immunity from suit rather than a mere defense to liability.” Mitchell v. Forsyth, 472 U.S. 511,

526 (1985). The doctrine of qualified immunity protects government officials from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known. Bayer v. Monroe County

Children and Youth Servs., 577 F.3d 186, 191 (3d Cir. 2009).

       The qualified immunity standard "gives ample room for mistaken judgments by

protecting all but the plainly incompetent or those who knowingly violate the law." Hunter v.

Bryant, 112 S. Ct. 534, 537 (1991) (per curiam). The Court has "repeatedly ... stressed the

importance of resolving immunity questions at the earliest possible stage of the litigation."

Hunter, 502 U.S. at 227 (citations omitted); see also Saucier v. Katz, 533 U.S. 194, 200 (2001)

(where a defendant seeks qualified immunity, a ruling on that issue should be made early in the

proceedings so that the costs and expenses of trial are avoided where the defense is dispositive);

see also Green v. Maraio, 722 F.2d 1013, 1019 (2d Cir. 1983) (quoting Harlow, 457 U.S. at 814)

(whenever the complaint itself establishes the basis for finding qualified immunity, dismissal

under Federal Rule of Civil Procedure 12(b)(6) "permit[s] [i]nsubstantial lawsuits [to] be quickly

terminated). When an individual government official raises a qualified immunity defense in a

suit for an alleged violation of a constitutional right, courts must determine whether, taken in the

light most favorable to the party asserting the injury, the facts alleged show the violation of a

clearly established constitutional right. See Saucier, 533 U.S. at 201.

       The Third Circuit uses a two-prong inquiry to determine whether a government official is



                                                 11
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 12 of 14




entitled to qualified immunity. George v. Rehiel, 738 F.3d 562 (3d Cir. 2013); Pollock v. City of

Philadelphia, 403 Fed. Appx. 664, 669 (3d Cir. 2010). The first prong requires a court to “decide

whether the facts … shown … make out a violation of a constitutional right.” Id. (quoting

Pearson v. Callahan, 555 U.S. 223, 232 (2009). Under the second prong, a court must “decide

whether the right at issue was ‘clearly established’ at the time of [the] defendant’s alleged

misconduct. Id. (quoting Pearson, 555 U.S. at 232.) (internal quotation marks omitted). Courts

are permitted to use discretion as to which prong to apply first. Giles v. Kearney, 571 F.3d 318,

325 (3d Cir. 2009). The protection of qualified immunity applies regardless of whether the

government official’s error is “a mistake of law, a mistake of fact, or a mistake based on mixed

questions of law and fact.” Pearson, 555 U.S. at 231. Qualified immunity is an affirmative

defense, and the burden of pleading it rests with the defendant. Gomez v. Toledo, 446 U.S. 635,

639 (1980).

       Jackson asserts Dalmasi and Nelson violated his Eighth Amendment rights by failing to

provide adequate medical care. A prisoner claiming an Eighth Amendment denial of adequate

medical care violation must allege and ultimately prove that prison officials acted with deliberate

indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 104 (1976).

A prisoner's medical need is serious when it “has been diagnosed by a physician as

requiring treatment” or is so obvious that a layperson would recognize the need for professional

medical care. Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326,

346 (3d Cir.1987). A plaintiff can establish deliberate indifference when the record would allow

the fact finder to conclude that a prison official is subjectively aware of the risk of substantial

harm to an inmate but failed to respond. Farmer v. Brennan, 511 U.S. 825, 828 (1994).

A determination of a serious medical need is objective and a plaintiff’s self-diagnosis or



                                                  12
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 13 of 14




unsupported beliefs will not suffice. See Kayser v. Caspari, 16 F.3d 280, 281 (8th Cir. 1994);

Pilkey v. Lappin, 2006 WL 1797756 at *5 (D.N.J. June 26, 2006). Second, when the

seriousness of an alleged injury would not be apparent to a layperson, an inmate must present

medical expert testimony. See Pearson v. Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017).

Jackson has not provided any expert opinion to support his case; nor would the seriousness of the

alleged injury be apparent to a layperson. Therefore, Jackson’s complaint does not establish a

serious medical need.

       Jackson also fails to allege facts that establish Dalmasi and Nelson were deliberately

indifferent to his condition. When an inmate claims that he has been provided inadequate care,

the mere receipt of inadequate care does not establish deliberate indifference; the requisite state

of mind must also be present when providing that inadequate care. See Pearson, 850 F.3d at 538.

A prisoner has no right to choose a specific form of medical treatment, so long as the treatment

provided is reasonable. See Harrison v. Barkley, 219 F.3d 132, 138–140 (2d Cir. 2000); Davis v.

First Corr. Med., 589 F.Supp.2d 464 (D.Del. 2008). A prisoner’s disagreement with the medical

care provided does not amount to inadequate care. See McFadden v. Dalmasi, 2019 WL

6218220, at *7 (E.D. Pa. Nov. 21, 2019), aff’d, 837 Fed. Appx. 135 (3d. Cir. 2020). When

medical care is provided, courts assume the treatment is adequate absent evidence that it violates

the standards of care. See Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir.

1990). An inmate's claims against members of a prison medical department are not viable where

the inmate receives continuing care, but believes that more should be done by way of diagnosis

and treatment and maintains that options available to medical personnel were not pursued on the

inmate's behalf. See Estelle 429 U.S. at 97. Mere disagreement as to the proper medical treatment




                                                 13
         Case 2:19-cv-03560-JLS Document 70 Filed 03/29/21 Page 14 of 14




is insufficient to state a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d

Cir.2004).

       Accordingly, Jackson’s vague allegations must fail because the medical records

demonstrate that he received medical care for his complaints even if the medical care provided

differs from Jackson’s opinion regarding what care would have been appropriate. See Palmer v.

Carroll, 640 F.Supp.2d 542, 548 (D.Del. 2008) (Court reviewed medical records and determined

that record belied allegation that staff was indifferent to serious medical need); Kerce v. Ball,

2010 WL 5300877 at *2 (December 20, 2010 E.D.Pa.) (plaintiff’s admission that he received

treatment ended claim for deliberate indifference).

       Jackson has not alleged any facts that show Dalmasi and Nelson disregarded an excessive

risk to his health, which he must prove for his claim to proceed. See Farmer, 511 U.S. at 835.

BOP Medical staff continually monitored and treated Jackson’s conditions while he was housed

at FDC Philadelphia. Dalmasi referred Jackson to an outside specialist and followed the

specialist’s recommendation. Defendants following this course of action within the confines of a

prison setting could reasonably conclude that they were acting prudently and not in violation of

Jackson’s constitutional rights. Therefore, Jackson cannot establish that Dalmasi and Nelson

were deliberately indifferent to his medical needs and cannot prevail on his Bivens claims.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss is granted and this matter is

dismissed.




                                                  14
